 WATERS EDGE465Quinn Restaurant Corp d/b/a Water'sEdgeandHotelEmployees and Restaurant EmployeesUnion,Local 100 of NewYork,New York andVicinity,AFL-CIO Cases 29-CA-12214, 29-CA-12304, and 29-CA-12978March 28, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn June 17, 1988, Administrative Law JudgeJames F Morton issued the attached decision TheRespondent and the General Counsel filed excep-tions and supporting briefsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions as modified herein and to adopt therecommended Order as modifiedIThe judge found that the Respondent did notviolate Section 8(a)(5), (3), or (1) by adopting newprocedures on how employees could change theirwork schedules Specifically, he found that beforethe election a unit employee, Carol Welker, pre-pared the weekly schedule and when an employeeneeded to switch a shift he merely found a replacemerit and toldWelkerEither the employee orWelker wrote in the change on the schedule Afterthe election, the general manager wrote in thescheduling changesThe judge concluded thatthere was no `substantial change" because "essen-tially the same scheduling procedures" were em-ployed as before the election The General Counselexcepts arguing that the elimination of the employ-ees' unfettered right to change their work sched-ules constituted a loss of a substantial benefit andviolated Section 8(a)(3) and (1) because it was im-posed to retaliate against the employees for choos-ing the Union as their collective-bargaining repre-sentative and violated Section 8(a)(5) and (1) be-cause it was implemented without bargaining withthe UnionWe find merit in the General Counsel'sexceptionsWe agree with the judge's analysis of how theschedule was made and what the employees had todo in order to obtain a change in their scheduleiTheRespondent has excepted to some of the judge scredibility findrags TheBoard s establishedpolicy isnot to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950)enfd 188F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findingsboth before and after the election However, therecord contains one critical fact that the judgefailed to mention in his decision Before the elec-tion,employees were never denied the right tomake a change in their schedule as long as theyfound a replacementDennis O'Reilly, the Re-spondent's former generalmanager,testified2 thatafter he began preparing the schedule, he had, onoccasion, rejected some of the employees' offers ofreplacements Thus, after the Respondent institutedthe new procedure the employees lost a significantbenefit of their employment the ability to freelychange their schedules In the context of the Re-spondent's other unlawful conduct, we find thattheRespondent instituted this change because itsemployees chose the Union as their collective-bar-gainingrepresentative inviolationof Section8(a)(3) and (1)We also find that this change vio-lated Section 8(a)(5) and (1) because it was institut-ed withoutbargainingwith the Union2The General Counsel also excepts to thejudge's failure to order the Respondent to post thenotice to employees in Spanish, Mandarin, andCantonese, as well as EnglishWe shall order theRespondent to do so in view of the ethnic diversityof the Respondent's work forceORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Quinn Restaurant Corp d/b/a Water'sEdge, Long Island City, New York, shall take theaction set forth in the Order as modified1Insert the following as paragraph 1(d) and re-letter the subsequent paragraphs"(d) Refusing to allow employees to change theirwork schedules as long as they find a replacementbecause they selected the Union to representthem "2 Insert the following as paragraph 2(e) and re-letter the subsequent paragraphs"(e) Rescind the work rules that deny employeesthe right to change their schedules as long as theyfind a replacement and that require employees topunch timecards after eating "'We agree with the judge that 0 Reilly s testimony was technicallynot proper rebuttal because it was not introduced to refute evidence provided by theRespondents witnessWe note however that the admissibility of evidence on rebuttal is committed to the discretion of the judgeSee 6 WigmoreEvidence §1867 at 656 and § 1873 at 672 (Chadbournrev 1976) Thus although the General Counsel should have elicitedO Reilly s testimony during her case in chief we find the judge did noterr in admitting itWe reject the Respondents contention that 0 Reilly stestimony should be stricken293 NLRB No 54 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3Substitute the attached notice in English,Spanish,Mandarin, and Cantonese for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT inform our employees, in effect,that more stringent work rules will be adopted andenforced because they selected Hotel Employeesand Restaurant Employees Union, Local 100 ofNew York, New York and Vicinity, AFL-CIO torepresent themWE WILL NOT threaten to defer payment to ouremployees of their charge card tips in order to dis-courage support of the UnionWE WILL NOTfail and refuseto continue payingemployees for mealtimes or prohibit them frompunching in their timecards before eating in orderto discourage them from supporting the UnionWE WILL NOTimplementwork rules withoutfirstbargainingcollectivelythereonwith theabove-named UnionWE WILL NOT refuse to allow employees tochange their schedule provided they find a replace-ment worker because they selected the Union torepresent themWE WILL NOT refuse to recognize the Union asthe exclusive collective-bargainingrepresentativeof our banquet employeesWE WILL NOT renege on or refuse to sign, whenrequested, a contract we reached with the above-named UnionWE WILL NOTin anylikeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request by the Union, execute acollectivebargainingagreementembodying theterms and conditions to which we agreed with theUnion in December 1986WE WILL apply that agreement retroactively andmake our employees whole for any loss suffered,with interest,as a resultof our failure to executeand abide by that contractWE WILL make our employees whole, with inter-est, for losses suffered as a result of our failure topay for mealtimesWE WILL notify the Union in writing that werecognize the Union as the exclusive collective bar-gaining representative of our banquet employeesandWE WILL apply the agreement, referred toabove, to them and make them whole for any lossof earnings they may have sufferedWE WILL rescind the work rule requiring employees to punch timecards after eating and insteadallow them to punch in before eatingWE WILL rescind the work rule that denies employees the right to change their schedules as longas they find a replacement workerQUINN RESTAURANT CORP D/B/AWATER'S EDGEKathleenM Troy Esqfor the General CounselRichard G Kass Esq (Rains & PogrebinP C), of Mineola,New York, for the RespondentBarry J Peek Esq (Snozzi English & Klein P C) ofMineola,New York, for the Charging PartyDECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge Thecomplaint in Cases 29-CA-12214 and 29-CA-12304 wasconsolidated for hearing with the complaint that issuedin Case 29-CA-12978 The underlying unfair labor practice charges were filed by Hotel Employees and Restaurant Employees Union Local 100 of New York NewYork and Vicinity, AFL-CIO (the Union) against QuinnRestaurant Corp d/b/a Water s Edge (Respondent) Thecomplaints alleged that Respondent committed unfairlabor practices within themeaningof Section 8(a)(1) (3),and (5) of the National Labor Relations Act (the Act)The pleading set out the following issues1Whether Respondent, because its employees had selected the Union as their representative, warned themthat it would now play by the book2Whether Respondent implemented new work ruleswithout bargaining with the Union and because the employees had voted for the Union3Whether Respondent had agreed on the terms of acollective bargaining agreement with the Union and thenunlawfully refused the Union s request that it sign a contract which incorporated these termsThe hearing was held before me in New York City onNovember 17 and December 8 and 15 1987 On theentire record including my observation of the demeanorof the witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent I makethe followingFINDINGS OF FACTIJURISDICTIONThe pleadings establish, and I find, that Respondentoperates a restaurant and catering business and that in itsoperations annually it meets the Board s retail standardfor the assertion of jurisdiction I further find, based on WATERS EDGEthe pleadings,that the Union is a labor organization asdefined in Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundIn September 1987, Stuart Somerstein and his wifeMaricka,purchasedWaters Edge,a restaurant in LongIsland City,a section of New York City The employeesofWaters Edge were then unrepresented Soon afterwards, the Union filed a petition in Case 29-RC-6468 foran election to represent these employees The hearing inthat case,held on November 4 and 6 1985 was adjourned,pending approval of the Stipulation upon Consent Election executed by the parties The election washeld on December 19, 1985Prior to the election,Maricka and Stuart Somersteinsent aNotice to Employees to each employee informing them of the election agreement and setting forth theirviews, which were couched in the first person, presumably a reference to Stuart The notice stated,Ido notwant a union here in my restaurant I do not think aunion will help our business,and I do not think a unionwill help you or your family I am opposed to a union,and I will do my best to keep the union out of hereThe Union won the electionThe General Counsel contends that,immediately afterthe results of the election were announced and alsoshortly thereafter,Respondent made coercive statements,unlawfully changed certain work practices,and that itlater engaged in extensive contract negotiations only torenege on the agreement ultimately reached Respondentasserts that various changes in working conditions alleged as unlawful actually took place before the adventof the Union,italso contends that it reached no agreement with the Union and that,in any event as the unitof employees claimed by the Union was broader than thecertified unit and was inappropriate Respondent lawfullyrefused to sign the preferred contractB Alleged Coercion Discrimination and UnilateralChanges1Implied threatJane 0 Donovan, a witness in Respondents employfromMay 1985 until her discharge in late December1985, testified that Stuart Somerstein wasvery angryon leaving the election area at the end of the election onDecember 19 1985, and was yelling at everyoneShetestified further that later that day when she went intothe kitchen,Somersteinyelled,wanted to know whatall these employees were doing in the kitchen and toldthe employees there that because they voted the Unionin, `[n]ow we were going to play by the rulesSomerstein testified that he was upset that the Unionwon the election He was asked by Respondents counselif he remembered ever saying to any of the employeesthat he was to play by the book and he answered that hedid notIcreditDonovan s account It was vivid Somersteindid not deny that he talked to the employees about thefact that the Union won the election,he merely an467swered in the negative when asked a clearly leadingquestion and at best that answer only established that hedid not remember saying what 0 Donovan clearly didrecallSomerstein s angry statement to employees made rightafter the Union won the election on December 19, 1985,that Respondent would now play by the rules is violativeof Section 8(a)(1) of the Act as it is a threat of unspecifled reprisals SeeK & M Electronics283 NLRB 279 fn2 (1987)2Change in mealtime practiceThe General Counsels second witness,John Brancale,testified that several days after the election Respondent sgeneralmarager at that time,Dennis 0 Reilly, held ameeting with the employees at which he informed themthat theywere no longer to punch in atthe clockbeforethey ate butthat theywere to eat beforetheypunchedinAs a result,Brancale testified the employees lost ahalf hour s wages each workdaySomerstein testified that,when he purchased Water sEdge in September 1985, it was terribly mismanaged andthat he instituted a number of changes at that time Healluded to a problem with lateness' and stated that aprevious practice permitted employees to eat first ifthey came in at 5o'clock theydidn t have to be on thefloorTo correctthat practice, according to Somerstein,he informed employees in September 1985 thatthey had to be on the floor at 5 o clock1do not see that Somerstein s testimony materiallycontroverts Brancale s, particularly that aspect of Brancale s account which relates that all the employees suffered a loss of a half hour s wages each workday In anyevent,I credit Brancale s testimony I note too that it isconsistentwith the import of O'Donovan s testimonycredited above,thatSomerstein intended to retaliateagainst the employees becausetheyselected the Union torepresent themThe change in mealtime practice as announced byGeneral Manager 0 Reillyshortly afterthe election wasobviously one of those reprisalsThusthat change violated Section 8(a)(1) and(3) of theAct SeeSuperior ForwardingCo282 NLRB806 (1987)The change also waseffected without notice to the Union in contravention ofRespondents duty to bargain collectively in violation ofSection 8(a)(1) and(5) of the Act SeeStorallMfg Co275 NLRB 220 237 (1985)The Union was not certifiedas the representative of Respondents employees untillate January 1986 Nonetheless Respondents having offected a unilateral change between the date of the election and the date of the certification was an act in derogation of its responsibility to bargain collectively withthe Union SeeO'Connor ChevroletBuick GMC Co209NLRB 701 704 (1974)3Alleged unlawful change in method of schedulingworkThe General Counsel contends that Respondent required its dining room employees to obtain its approvalbefore they could change their shifts that Respondentadopted this procedure because the employees selected 468DECISIONS OF THENATIONALLABOR RELATIONS BOARDthe Union and that it did so without bargaining thereonwith the UnionIn support thereof, the General Counsels witnessestestified thatprior to the election,a unitemployee(CarolWelker) prepared the weekly schedule and thatwhen the dining room employees needed to switchshifts or change [they] took it up with herand if[anyone] needed to get off [he or she] would find someone to coverand had Carol change it [i e theschedule]The General Counsels witness could not remember if she herselfwas allowed to write in thename of her replacement on the schedule or if Caroldid that ' After the election, the general manager thenO Reilly, had to physically change itThe General Counsel asserts in her brief that Respondent implemented the most serious work rule change fromthe employees perspective when 0 Reilly took over thescheduling of employeeswork hours from employeeCarolWelkerTherewas no substantial change asO'Reilly essentially employed thesamescheduling proceduresWelker used I thus find that Respondent did notunlawfully change the terms and conditions of employment for the unit employees by 0 Reilly s assumption ofscheduling duties SeeMurphy Oil USA286 NLRB 1039(1987), in which the Board approved the administrativelaw judge s analysis as to the application of the holdinginPeerless Food Products236 NLRB 161 (1978), to vanous insubstantial changes See alsoSan Antonio PortlandCement Co277 NLRB 309 314 (1985)4 Alleged unlawful warningThe General Counsel contends that Respondents generalmanager, 0 Reilly, unlawfully warned employees inDecember 1985 that Respondent might begin to includetheir charge card tips in their regular paychecks Brancale testifiedwithout contradiction that 0 Reilly mentioned (at thesame timehe informed the employees thatthey had to punch their timecards in after not before,they ate) that Respondent was toying with the idea ofnot paying them each evening as was normally donethe tips given them via customer charge cards and instead including those tips in their weekly paychecksAlthough the change was never made Brancale testifiedthat0 Reilly s announcement scared the waiters hadRespondent put the change into effect and deferred paymentsof those tips the waiters still would have to payeach night to the hosts, the bartenders, and the busboystheir respective shares of those tips and also the waiterswould be saddled with an enormous amount of paperwork'The timing of the announcement by 0 Reilly and itscontext show that Respondent was actively considenngtaking specific retaliatory measuresagainst itsemployeesbecause they selected the Union to represent them, anactwhich clearly interfered with their nght under Section 7 of the Act i10 Reilly made other announcements at this time Only one of thoseother announcements was also alleged as violative of theAct The consolidated complaint in Cases29-CA-12214 and29-CA-12304 alleges thatRespondent by announcing and implementing a work rule that restrictedemployees from using the telephone while working on the floor discnminated against its employees because they selected the Union as their barC Alleged Unlawful Refusal to Sign the Contract1The negotiationsOn January 27, 1986, the Union was certified as theexclusive collective bargaining representative for the following unitAll full and regular part time dining room employees bar kitchen and coat check employees employed by Respondent excluding all valet parkingemployees, professional employees office clericalemployees, guards the executive manager, generalmanager, banquet manager the chef the maitre dand all supervisors as defined in the ActOn March 3, 1986, the Union submitted its contractproposals to Respondent and several months later thefirst negotiation session was held There were about 10such sessions altogether The Union s president AnthonyAmodeo, negotiated for the Union, Somerstein and JohnRussell a partner in a consulting firm retained by Respondent handled the negotiations for RespondentSomerstein testified that at each negotiating sessionhe stated as ground rules that any agreement reachedhad to be approved by his attorneys Amodeo testifiedthat the only time Somerstein made reference to an attorney was at one of the earlier sessions when Somersteinsomehow indicated that he wanted to have an attorneypresentAmodeo testified that he told Somerstein that hewould not negotiate separately with Russell and an attorney but would not object to having an attorney presentso theycan allsitdown and work togetherAccording to Amodeo, Somerstein and Russell then left the bargaining tableto meet privately and on returning, Somerstein agreed to continue negotiatingusingonly RussellAmodeo s account was corroborated by detailed testimony given by Russell It is unlikely that Somerstein wouldat each of the 10 sessions repeat the ground rules It iseven more unlikely that the Union would participate inone negotiating session with Respondents pnncipal allsubject to approval by an attorney Respondent woulddesignate I credit Amodeo s corroborated testimonyAt the lastsession inDecember 1986 according toAmodeo, the parties reviewed a draft agreement paragraph by paragraph and reached accord on all His accountwas corroborated by Russell Somerstein wasasked by Respondents counsel if he had ever reached angaining representativeThe General Counsel offered no evidence in support of that allegation during the presentation of her case in chief 0 Reillywho had left Respondent s employ after a dispute with Somersteintestified for the General Counsel as a rebuttal witness andoverRespondent s objection he testified that he made this announcement at this timebecause the waiters were lackadaisical in their duties and were leavingtheir stations unattended to take care of personal matters 0 Reilly s account is clearly not proper rebuttal and constituted a reopening of theGeneral Counsels case in-chiefHowever the Boards practice is toallow considerable leeway in developing a record CfCedar RapidsBuilding Trades Council (Siebke Hoyt)283 NLRB 1155 (1987) As to themerits of the allegation I find that while the timing of the announcementmakes out a prima facie case of discriminatory motivation 0 Reilly s account itself effectively negates a finding of an unfair labor practice as theevidence is uncontroverted that the rule was adopted to ensure properservice to Respondents customers WATERS EDGE469agreement about a contract with the Union and answered in the negative I credit Amodeo s account overthe conclusional testimony offered by SomeisteinAt the lastsession,Amodeo agreed to have the contract typed in final and that Russell would pick it up tobe signed by Respondent Russell came by Amodeo soffice several days later and informed Amodeo that Somersteinwanted to have his lawyer look it over When aweek or so went by without any further development,Amodeo asked the Union s attorney, Harold Ickes, tolook into the matterIckes testified that he met with an attorney, FredBraid, who was then handling the matter for Respondentand that Braid proposed some changes Ickes consultedwith Amodeo who agreed to the changes reluctantly soas not to hold up the execution of the contract Ickessent Braid the revised contract Braid then requested anadditional change Ickes accepted it Braid responded byproposing changes in the wage rate schedule coveringRespondents catering employees Ickes endeavored toaccommodate him Ickes testimony which is uncontroverted, is that Braid, in several subsequent conversationswith him advised that he, Braid, either had not beenable to meet with Somerstein or that Somerstem hadfailed to keep appointments with him On March 27,1987, Ickes sent Braid the final contract to be signed byRespondent and advised that, if it was not signed byMarch 30, the Union would file an unfair labor practicecharge based on Respondents refusal to signWhenIckes heard nothing further, the Union filed the chargein Case 29-CA-12978It is obvious from the foregoing, and I thus find, thatthe parties had reached full agreement in December1986, and that Respondent thereafter used evasive tacticsto renege on the agreementAt the hearing before me Respondent raised a newcontention which has to do with the appropriateness ofthe contractual unit disci ssed next2The scope of the unitRespondent contends that in July 1986, it established aseparate unit of catering employees larger in size thanthe unit certified 6 months previously Respondent further contends that the agreement, which the Unionwould have it sign improperly accretes the catering unitto the certified unit without the consent of the cateringemployees The General Counsel and the Union contendthat the certified unit had always encompassed the employees of Respondent who did its catering workWhen Somerstein purchased Respondent in September1985 therewas a small areaon the second floor of Respondent s two story building That area was used for catering purposesThis area was used for the purpose ofconducting the election in Case 29-RC-6468 and was referred to in the election agreement in that case as theSecond Floor Banquet RoomThe public dining roomoccupied the first floorWhenevera large catering affairwas held, the dining room was closed to the public sothat the affair could be held on the first floor The diningroom employees, also called the restaurant employees orthe a la carte employees, in Respondents employ thenalso handled the catering duties In the latter capacitythey performed the duties of what are termed banquetemployees or servers Banquet employees are required towear white gloves, to provide French service, and toperform other duties which vary from those of a la carteserversWhen working then on catered affairs, thedining room employees were supervised by a banquetmanagerWhen they worked in the public dining room,they were supervised by a general manager There wereother differences For example,as diningroom employees the servers shared their tips with the busboys, bartendersand others, in their catering duties, they received a defined percentage as their tipsIn November 1985, about a month before the electionreferred to above, Respondent began a major renovationprogram At the representation hearing held in Case 29-RC-6468 in early November 1985, Respondent took theposition that no election could be held then as the unitwas expanding It withdrew that contention when itagreed to the holding of an election As the unit description set out above reveals, there was no express reference made to banquet employees Only a passing reference was made to the fact that the dining room employees also did the banquet work in that the unit descriptiondid expressly exclude the banquet manager and, as notedabove, the election was to be held in the banquetroomThe renovations begun in November, took over 6months to be completed In that interval no banquetswere held on the second floor as it was undergoingmajor changes The banquets were held on the first floorwhich was closed to the public whenever there was alarge catered affairThe renovation was finished in July 1986 The secondfloor then had its own separate kitchen and storeroomSomerstein hired a banquet manager who then used twolistsof servers for the banquets On the first list were theserverswho received regular banquet assignments, thesecond was for those who were calledin asneeded Theemployees who worked on the first floor-kitchen employees serverswere from that point on used infrequently as banquet employeesIn the last half of 1986 Respondent had on its weeklypayroll as few as 35 to as many as 52 employees whoworked in its dining room, in that same period it had ona weekly payroll as few as 14 to as many as 38 banquetemployees, including kitchen employees who worked onthe second floor It was not until October 26, 1986 thatRespondent placed its banquet kitchen employees on aseparate payrollRespondent and the Union negotiated respecting therates of pay and other terms of employment of the banquet employees beginning with the session held onAugust 13, 1986 The Union proposed the adoption ofthe wage schedule that it has in a contract covering employees of another firm owned by Somerstein which provides only catering services That schedule ultimately developed into Schedule B which was in December 1986,incorporated into the contract then agreed to by Respondent and the Union as discussed earlier 470DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD3AnalysisThe facts stated above are not in material disputeThey demonstrate that the banquet work was a significant function performed by employees in the unit beforeand at the time the election was held in December 1985and that banquet duties are closely akin to those performed for the dining public In substance,banquet workwas unit work when the Union was certified That Respondent restructured its operations in July 1986, by setting up two divisions,one for the dining room and another for its banquet facilities,hardly removes banquetfunctions from those to be performed by unit employeesThe parties themselves obviously contemplated throughout their negotiations that banquet work would continueto be unit work as they discussed and agreed on theterms set out in Schedule B to the contract Nor do Ifind that the number of employees in the banquet operation is so large in relation to the number of employeeson the first floor as to necessitate a finding that theformer could only be in the unit if they now vote for inclusionInMeyersCafe &Konditoret,282 NLRB 1(1986), theemployer there put in a take out delicatessen next to aself service cafeteria and refused to apply the contractcovering the cafeteria employees to the employees hiredfor the delicatessenThe Board there rejected the employer s contention that because the number of newlyhired delicatessen employees exceeded the number ofemployees in the cafeteria it was not obligated to extendthat contract to the delicatessen employees Rather, theBoard held that the delicatessen operation was nothingmore than an enlargement of the existing restaurant operationwhich required the hiring of new employees tostaff the facility In the light of overwhelmingly strongcommunity of interest factors shared by the delicatessenand cafeteria employees in that case,the Board held thatthe new hires fell within the existing contractual unit andin those circumstances it was irrelevant that there was alarger number of new hires In the case before me, thecommunity of interest factors are stronger than those inMeyers Cafebecause the dining room employees did theverybanquet work involved,as the parties negotiatedabout the wage rates and other terms of employment forthe banquet employees and because even the number ofbanquet employees is markedly fewer than the number ofemployees on the first floor The banquet employees atall times were part of the certified unit I thus find thatRespondent has failed and refused to honor the Union srequest that it execute the contract agreed on at the lastnegotiating session in December 1986 Respondents offorts subsequently to obtain modifications should not becountenanced as, in retrospect,they were not made ingood faith but were in furtherance of an attempt toevade its obligation to bargain collectivelywith theUnion Of course that determination would not precludethe parties from later agreeing to modifications otherwise appropriateCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct2The Union is a labor organization as defined in Section 2(5) of the Act3At all times material,the Union has been the exclusive collective bargaining representative of the employees in the following appropriate unit 2All full and regular part time dining room and banquet employees,bartenders, kitchen employees andcoat check employees employed by Respondent excluding all valet parking employees,professionalemployees,office clerical employees,guards, the executive manager, general manager,banquet manager, the chef,the maitre d and all other supervisorsas defined in the Act4Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act byhaving impliedly threatened its employees that it wouldadopt and put into effect stricter work rules, by havingwarned them that it intended to defer payment of theircharge card tips until payday and by having engaged inthose acts because the employees had selected the Unionas their collective bargaining representativeRespondentalso violated Section 8(a)(1) by the acts described in thenext two paragraphs5Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act byhaving required its employees,because they selected theUnion to represent them to punch timecards in for workafter they have eaten and by no longer paying them forthe time spent while eating and by implementing thispolicy because the employees supported the Union6Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act byhaving unilaterally andwithout bargainingwith theUnion implemented the change described above in paragraph 6,by refusing to execute the collective bargainingagreement given its representative in December 1986 forthat purpose and by refusing to recognize the Union asthe exclusive collective bargaining representative of itsbanquet employees7Respondent has not engaged in any unfair laborpractices alleged in the complaints in this case which arenot found8The unfair labor practices set out above in parsgraphs 4 5 and 6 affect commerce within the meaningof Section 2(6) and(7) of the ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act2The description of the certified unit is modifiedto make clear that itencompassesthe banquet employees WATER S EDGEHaving found that Respondent has unlawfully discontinued paying its employees for mealtimes,it shall makethem whole for such losses,to be computed in accordance with the Board s decision inOgle Protection Service,183 NLRB682 (1970),with interest in accordance withthe principles enacted inNew Horizons for theRetarded,283 NLRB 1173 (1987)Respondent shall also be orderedto execute, on requestby the Union,the agreed on contract and to apply its terms retroactively,with employeesto be made whole in a manner consistentwith the policyset out inOgle Protection,supra,with interest thereonunderNewHorizons,supraOn these findings of fact and conclusions of law andon the entirerecord,I issue the following recommended3ORDERThe Respondent,QuinnRestaurantCorpd/b/aWater s Edge, Long Island City, New York its officers,agents, successors, and assigns, shall1Cease and desist from(a) Impliedly threatening its employees that it willadopt and enforce more stringent work rules or threatening to defer payment of charge card tips in retaliation fortheir having selected Hotel Employees and RestaurantEmployees Union Local 100, AFL-CIO as their collective bargaining representative(b) Failing and refusing to continue paying them formealtimesor to prohibit them from punching in theirtimecards before they eat because they selected theUnion to represent them(c) Implementing work rules without first bargainingcollectively thereon with the Union(d)Refusing to recognize the Union as the exclusivecollective bargaining representative of its banquet employees(e)Refusing to execute a contract negotiated andagreed on with the Union(f) In any like or related manner interfering with, restraining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act3 If no exceptions are filed as providedby Sec102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes4712Take the following affirmative action necessary toeffectuate the policies of the Act(a)Execute,on request,a collective bargaining agreement embodying the terms and conditions to which itand the Union agreed in December 1986(b)Apply retroactively the terms and conditions ofthat agreement and make employees whole for any lossof earnings suffered as a result of its failure to executeand abide by that agreement in the manner described inthe remedy section of this decision(c)Make whole employees for losses incurred, with interest to be computed thereon in the manner described inthe remedy section of this decision, as a result of the discriminatory discontinuance of payment for mealtimes(d)Notify the Union in writing that it recognizes theUnion as the exclusive collective bargaining representative of its banquet employees and apply the agreement,referred to above, to them and make them whole for anyloss of earnings they may have suffered, in the mannerdescribed above(e)Preserve and, on request make available to theBoard or its agents for examination and copying, all payroll records social security payment records, timecards,personnel records and reports, and all other records necessary to analyze the amount of backpay due under theterms of this Order(f)Post at its facility in Long Island City, New York,copies of the attached notice markedAppendix 4Copies of the notice, on forms provided by the RegionalDirector for Region 29, after being signed by the Respondent s authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, orcovered by any othermaterial(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply4 If thisOrder is enforcedby a judgmentof a United States court ofappeals the wordsin the notice reading Postedby Order of the NationalLaborRelations Board shallreadPostedPursuantto a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board